Case 1:19-cv-00660-MKB-SMG Document 134 Filed 12/16/20 Page 1 of 3 PageID #: 1152
                                        U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       December 16, 2020
  By ECF
  Honorable Margo K. Brodie
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                 Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

  Dear Judge Brodie:

          This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
  the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write pursuant
  to the Court’s December 2, 2020 order requiring Defendants to provide a status report ahead of
  the December 18, 2020 conference in this matter addressing legal access for individuals housed at
  the MDC and the Metropolitan Correctional Center in New York, New York (“MCC”).

          MDC and MCC continue to offer legal access by telephone and video-teleconference
  (VTC) every weekday, during the morning, afternoon, and evening. In addition, MCC continues
  to offer in-person visitation, but due to a recent surge of COVID-19 transmission within the MDC,
  the Warden of that institution has temporarily suspended in-person visitation there, as discussed
  below.

         A. In-Person Legal Visitation

          MCC continues to offer in-person legal visiting seven days per week, by appointment. The
  MCC (and MDC when visiting is not suspended) employs various steps to ensure the safety of
  visitors, including regular temperature and symptom screening of all visitors, the use of individual
  attorney rooms to ensure social distancing, and the use of masks throughout the facility.

          On December 10, the Warden of MDC suspended in-person visitation, effective December
  11 and continuing for at least two weeks, because of an uptick in COVID positivity, resulting in a
  fourth unit at the facility being placed in quarantine status as a COVID mitigation measure. 1 All

         1
            While not directly relevant to this litigation, Defendants note that both facilities
  continue to perform COVID testing and to track the number of COVID-positive inmates and
  staff. As of this writing, MDC has performed 4,043 COVID tests on inmates, of which 120 were
  positive, resulting in a positivity rate of 2.9%. Fifty-eight staff members have reported testing
  positive and have quarantined as required. No inmates at MDC have required hospitalization as
Case 1:19-cv-00660-MKB-SMG Document 134 Filed 12/16/20 Page 2 of 3 PageID #: 1153




  counsel with appointments during the suspension period have been notified so that they can modify
  their plans, or seek a call or VTC. The Warden will continue to monitor the infection rate closely
  with a view toward re-opening visitation as soon as he determines it is safe to do so.

          We continue to work through the mediation process to address an issue raised by Plaintiff
  regarding staff use of masks. Specifically, the Warden has announced that he will be following up
  with staff who fail to comply with his mask directive, and where warranted, issue appropriate
  discipline.

           Regarding air quality testing, we have provided Plaintiff with detailed air circulation test
  results, and recently have obtained approval from BOP’s central office for additional vapor testing
  at both the MCC and MDC. That additional testing will be scheduled upon the resumption of in-
  person visitation.

           Finally, BOP continues to work on deploying an online scheduling system for in-person
  visitation and we expect that the system will be up and running shortly after the resumption of in-
  person visitation at the MDC.

         B. Attorney Calls and VTCs

           In light of the challenges posed by the ongoing pandemic, both facilities continue to offer
  a full schedule of telephone calls and VTCs on weekdays, in the morning, afternoon, and evening.

           We continue to adjust to the changes in demand for attorneys’ calls and VTC, including
  the increase in demand related to the suspension of in-person visitation. To that end, additional
  telephone lines have been ordered for all units at the MDC. Extra lines already have been installed
  on the newly quarantined units in order to meet the heightened demand, and the facility expects to
  install lines on the other units shortly after the equipment arrives next week. We expect that these
  additional lines will allow the institution more flexibility and capacity moving forward.
  Additionally, all units remain able to conduct VTCs, except for the medical isolation unit.

           Defendants believe the mediation process continues to be helpful and we thank the Court
  for its consideration of this matter.




  a result of COVID infection, and currently, no inmates are seriously ill with COVID symptoms.
  Moreover, there have been no COVID-related deaths among inmates or staff at the MDC or
  MCC.


                                                   2
Case 1:19-cv-00660-MKB-SMG Document 134 Filed 12/16/20 Page 3 of 3 PageID #: 1154




                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                           By:             /s/
                                                 Seth D. Eichenholtz
                                                 Sean P. Greene-Delgado
                                                 Matthew J. Modafferi
                                                 Assistant U.S. Attorneys
                                                 718-254-7036/6484/6229
                                                 seth.eichenholtz@usdoj.gov
                                                 sean.greene@usdoj.gov
                                                 matthew.modafferi@usdoj.gov

  cc:   Counsel of Record (By ECF)

        Loretta E. Lynch
        Roberto Finzi
        Edward Nasser
        Paul, Weiss, Rifkind, Wharton & Garrison LLP

        Jeffrey Oestericher
        David Jones
        Assistant U.S. Attorneys
        U.S. Attorney’s Office, S.D.N.Y.




                                             3
